DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) and species illustrated in Figures 1-4 (claims 1, 2, 4-6 and 10-13) in the reply filed on August 23, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-15 is subject sufficiently related such that a thorough search may be performed without serious burden on the Examiner.  This is not found persuasive.  While Examiner disagrees, the issue is moot as the restriction and species election were predicated upon ‘unity of invention,’ which does not require a search burden be present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7-9, 14 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for at least a depth below which at least a portion of said electronically conductive material is arranged in the recess” in Lines 9-10.  The phrase “for at least a depth” creates a lack of clarity as the metes and bounds of what is inferred beyond the “for at least a depth” are unclear.  If Applicant means to recite to “at least one depth” then perhaps the phrase should be written in such a manner.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN 105458312 A).
(Claim 1) Tao et al. (“Tao”) discloses a cutting insert (10) for turning, milling or drilling of metal.  The cutting insert (10) includes a body (Figs. 1-4) having an elongate recess (20) extending along at least a portion of the body (Fig. 1).  The body includes a substrate (area detail 10 points to in Figs. 2-4), a first layer (21) covering interior side walls of the recess, and a sensor arrangement (Figs. 1-4) that includes a lead (22) extending along the recess (Figs. 1-4).  The lead (22) comprises electrically conductive material (translation at pages 6-7), which is arranged in the recess such that the first layer (21) is located between said electrically conductive material and the substrate (Figs. 2-4).  Wherein, for at least a depth below which at least a portion of said electrically conductive material is arranged in the recess, a width of the recess measured at said depth between portions of said first layer covering opposite interior side walls of the recess is within 50-100 micrometers (translation at page 6).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to select a width within the claimed range (less than or equal to 80 micrometers) because it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP § 2144.05 (quoting In re Wertheim, 541 F.2d 257 (CCPA 1976)).
(Claim 2) The recess is formed in the substrate (Figs. 1-4).
(Claim 4) For each depth at which at least a portion of said electrically conductive material (22) is arranged in said recess, the width of the recess measured at said depth between portions of said first layer covering opposite interior side walls of the recess is less than or equal to 80 micrometers.  That is, there is but one depth at which at least a portion of said electrically conductive material (22) is arranged in the recess (Fig. 2).  The depth between portions of said first layer covering opposite interior side walls of the recess is within 50-100 micrometers (translation at page 6).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to select a width within the claimed range (less than or equal to 80 micrometers) because it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP § 2144.05 (quoting In re Wertheim, 541 F.2d 257 (CCPA 1976)).
(Claim 5) Wherein, for at least a depth below which at least a portion of said electrically conductive material is arranged in the recess, a width of the recess measured at said depth between portions of said first layer covering opposite interior side walls of the recess is within 50-100 micrometers (translation at page 6).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to select a width within the claimed range (less than or equal to 75 micrometers) because it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP § 2144.05 (quoting In re Wertheim, 541 F.2d 257 (CCPA 1976)).
(Claim 6) The first layer (21) is an electrically insulating layer (translation at pages 6-7).
(Claim 10) At least a portion of the lead (22) is arranged at a depth of at least 5 micrometers.  That is, the depth of the recess is disclosed as being 150-250 micrometers (translation at page 6).
(Claim 13) The sensor arrangement includes first and second contact regions (30, 40) through which the sensor arrangement is connectable to external measuring circuitry. The lead is connected to the first and second contact regions (Fig. 1).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN 105458312 A) in view of Alvelid et al. (US Patent No. 4,945,770 A).
Tao does not explicitly disclose a cross sectional width of the lead being at least 5 micrometers.
Alvelid et al. (“Alvelid”) discloses a sensor film (9) being in the range of 1-50 micrometers (Col. 4, Lines 16-20).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the sensor film disclosed in Tao with a cross-sectional width (or thickness) as taught by Alvelid in order to keep the sensor film well below the top of the recess.  While the range of the modified sensor film overlaps the claimed range of at least 5 micrometers, at a time prior to filing it would have been obvious for one having ordinary skill in the art to select a cross-sectional width (or thickness) within the claimed range because it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP § 2144.05 (quoting In re Wertheim, 541 F.2d 257 (CCPA 1976)).
Tao does not explicitly disclose the electrically insulating layer covering at least portions of the interior side walls of the recess.  Yet, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the sensor film disclosed in Tao covering multiple side walls of the recess as obvious to try - choosing from covering one to covering more than one - with the predictable result of providing a greater film hold area within the recess.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722